Citation Nr: 0723829	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in San 
Diego, California



THE ISSUE

Eligibility for enrollment in the VA healthcare system.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1953 to June 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
determination by the San Diego, California, VAMC.  In 
December 2006, the case was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status, that would warrant placement in a priority 
category above category 8.   

2.  The veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, it does not apply in this case.  The only issue 
before the Board is whether the veteran is eligible for VA 
healthcare system enrollment.  Because the relevant facts are 
not in dispute and eligibility for VA healthcare benefits is 
outlined in regulation, the Board's review is limited to 
interpretation of the pertinent statutes and regulations.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when interpretation of governing law is dispositive 
of an issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See the October 2003 
decision and the October 2004 statement of the case).  He has 
had ample opportunity to respond.

II.  Facts and Analysis

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), or are a veteran of the Mexican 
border period or of World War I.  Id.  A veteran who wishes 
to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in August 2003.  He acknowledged that he did not 
have a service-connected disability, and was not receiving VA 
pension benefits.  He also indicated that his annual gross 
income was $39,000 per year, and that his spouse's annual 
gross income was $17,000 per year.  He did not report any 
other dependents.  Consequently, his income was well above 
the applicable VA "low income" level for a family of two 
living in Oceanside, California, where he resides.  (See 
38 C.F.R. § 17.36(b)(7) and 42 U.S.C.A. § 1437a(b)(2) and 
associated Department of Housing and Urban Development (HUD) 
low income limits).  

Based upon his nonservice-connected status, the lack of low 
income status, and the non-applicability of any special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  In the October 2003 decision, 
his application for enrollment in VA healthcare system was 
denied on the basis of the category 8 placement, and the 
filing of his enrollment application after January 17, 2003.  

The veteran has not disputed the category 8 placement.  He 
asserts that he has high medical insurance costs and would 
like help with his prescription drug expenses.  While the 
Board sympathizes with this situation, it is bound by the 
regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c).  Given 
that the veteran is in category 8 and applied subsequent to 
January 17, 2003, as a matter of law he is ineligible for 
enrollment in the VA healthcare system.  See also 38 C.F.R. 
§ 17.96.  The applicable criteria are dispositive, the 
veteran's claim must be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


